 1                                                                                                 O
                                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   ISRAEL GONZALEZ GALLEGOS                          Case № 5:19-cv-01045-ODW (KKx)
12                        Plaintiff,
                                                       ORDER GRANTING MOTION TO
13          v.                                         REMAND [18]; and
14   SHAMROCK FOODS CO. et al.,                        DENYING MOTION TO DISMISS
                                                       AS MOOT [11]
15                        Defendants.
16
17
                                        I.    INTRODUCTION

18
            On May 2, 2019, Plaintiff Israel Gonzalez Gallegos (“Gallegos”) filed this

19
     action in the Superior Court of California, County of Riverside. (Notice of Removal

20
     (“Notice”) ¶ 1, Ex. A (“Compl.”), ECF No. 1.) Defendants Shamrock Foods Co.

21
     (“Shamrock”) and Randy Brown (“Brown”) (collectively, “Defendants”) removed the

22
     matter based on alleged diversity jurisdiction. (See Notice ¶ 6.) Gallegos moves to

23
     remand. (Mot. to Remand (“Mot.”), ECF No. 18.) The Court finds that it lacks

24
     subject matter jurisdiction and consequently REMANDS the case to state court.1

25
26
27
     1
28    After considering the papers filed in connection with the Motion to Remand, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                                       II.    BACKGROUND
 2          After receiving his right to sue letter2 from the California Department of Fair
 3   Employment and Housing (“CDFEH”), Gallegos filed suit against Shamrock and
 4   Brown for workplace discrimination and harassment based on his disability pursuant
 5   to the California Fair Housing and Employment Act (“FEHA”). (Compl. ¶¶ 11–12.)
 6   On or around April 15, 2017, Gallegos suffered an injury and was placed on work
 7   restrictions. (Compl. ¶ 7.)        Gallegos alleges that, despite the restrictions, Randy
 8   Brown, Gallegos’s supervisor, required Gallegos to work eight-hour days and cover
 9   his normal job duties, pressured him to remove his work restrictions, and caused him
10   to miss his doctor’s appointments. (Compl. ¶¶ 7, 8.) In mid-May, Gallegos requested
11   a day off to recover from his medical condition and was terminated the next day.
12   (Compl. ¶¶ 9, 10.) As a result of the job loss, Gallegos suffers from emotional stress
13   and economic hardship. (Compl. ¶ 11.)
14
15                                   III.      LEGAL STANDARD
16          Federal courts have subject matter jurisdiction only as authorized by the
17   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
18   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
19   may be removed to federal court only if the federal court would have had original
20   jurisdiction over the suit.       28 U.S.C. § 1441(a).          Federal courts have original
21   jurisdiction where an action arises under federal law or where each plaintiff’s
22   citizenship is diverse from each defendant’s citizenship and the amount in controversy
23   exceeds $75,000. Id. §§ 1331, 1332(a).
24
     2
25     Gallegos requests the Court judicially notice his Complaint and attached exhibits. (Pl.’s Req. for
     Judicial Notice, ECF No. 18-3.) As the Court may take judicial notice of pleadings in this matter,
26   the Court GRANTS the request. See Molus v. Swan, No. 05cv452–MMA (WMc), 2009 WL
27   160937, *2 (S.D. Cal. Jan. 22, 2009) (“Courts also may take judicial notice of their own records,”
     citing United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir.1986)); Vasserman v. Henry
28   Mayo Newhall Memorial Hosp., 65 F.Supp.3d 932, 943–44 (C.D. Cal. 2014) (taking judicial notice
     of the operative complaint in the action before the court).



                                                      2
 1         The removal statute is strictly construed against removal, and “[f]ederal
 2   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
 3   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The party seeking
 4   removal bears the burden of establishing federal jurisdiction. Id.
 5
 6                                    IV.    DISCUSSION
 7         Defendants invoke diversity as the basis of the Court’s subject matter
 8   jurisdiction. (Notice ¶¶ 6, 27.) The Supreme Court “ha[s] consistently interpreted
 9   § 1332 as requiring complete diversity: In a case with multiple plaintiffs and multiple
10   defendants, the presence in the action of a single plaintiff from the same State as a
11   single defendant deprives the district court of original diversity jurisdiction over the
12   entire action.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553
13   (2005).   Here, though Shamrock is an Arizona corporation, both Gallegos and
14   Defendant Brown are California residents. (Mot. 7; Notice ¶¶ 9–11.) Thus, complete
15   diversity is destroyed. However, Defendants argue that the Court should disregard
16   Brown’s citizenship because Defendants contend Brown was fraudulently joined to
17   the Complaint. (Notice ¶ 13.)
18         “An exception to the requirement of complete diversity exists where it appears
19   that a plaintiff has fraudulently joined a ‘sham’ non-diverse defendant.” Sanchez v.
20   Lane Bryant, Inc., 123 F. Supp. 3d 1238, 1241 (C.D. Cal. 2015). “If the plaintiff fails
21   to state a cause of action against a resident defendant, and the failure is obvious
22   according to the settled rules of the state, the joinder of the resident defendant is
23   fraudulent.” Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th
24   Cir. 2007) (quoting McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir.
25   1987)); see also Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1158 (C.D. Cal. 2009)
26   (“[A] non-diverse defendant is deemed a sham defendant if . . . the plaintiff could not
27   possibly recover against the party whose joinder is questioned.”). There is a general
28   presumption against fraudulent joinder and thus “[f]raudulent joinder must be proven




                                                  3
 1   by clear and convincing evidence.” Hamilton Materials, 494 F.3d at 1206.
 2         Merely showing that an action is likely to be dismissed against the alleged sham
 3   defendant does not demonstrate fraudulent joinder. See Grancare, LLC v. Thrower ex
 4   rel. Mills, 889 F.3d 543, 550 (9th Cir. 2018). The standard for establishing fraudulent
 5   joinder is more exacting than for dismissal for failure to state a claim. Id. at 549. If
 6   there is any “possibility that a state court would find that the complaint states a cause
 7   of action against any of the resident defendants, the federal court must find that the
 8   joinder was proper and remand the case to the state court.” Id. at 548 (quoting Hunter
 9   v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)). Courts should decline to
10   find fraudulent joinder where “a defendant raises a defense that requires a searching
11   inquiry into the merits of the plaintiff’s case, even if that defense, if successful, would
12   prove fatal.” Id. at 549–50.
13         Gallegos asserts only one claim against Brown for violation of FEHA,
14   specifically for harassment.    (Compl. ¶¶ 25–30.)      “Although the FEHA prohibits
15   harassment as well as discrimination, it treats them differently.” Reno v. Baird, 18
16   Cal. 4th 640, 644 (1998). Under FEHA, both the employer and the supervisor can be
17   held liable for harassment, but only the employer can be held liable for discrimination.
18   Id. at 644–45. This distinction is drawn because harassment is a type of conduct not
19   necessary to performance of a supervisor’s job, whereas personnel-management
20   decisions—which could be later considered discriminatory—will be. Id. at 645–46.
21   Hence, a supervisor faces personal liability only for conduct “outside the scope of
22   necessary job performance, conduct presumably engaged in for personal gratification,
23   because of meanness or bigotry, or for other personal motives.” Id. at 646; see also
24   Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1244 (9th Cir. 2013)
25         Courts in this District have found that aggrieved employees have sufficiently
26   plead, or could sufficiently plead after amendment, a superior’s conduct was
27   actionable as harassment. See e.g. Ybarra v. Universal City Studios, LLC, No. CV 13-
28   4976 PSG (AJWx), 2013 WL 5522009, at *5–6 (C.D. Cal. Oct. 2, 2013) (finding




                                                  4
 1   conduct likely states claim for a harassment where plaintiff was passed over for
 2   positions, wrongfully terminated, and singled out for negative treatment at near-
 3   weekly meetings); Gonzalez v. J.S. Paluch Co., No. CV 12-08696 DDP (FMOx),
 4   2013 WL 100210, at *6 (C.D. Cal. Jan. 7, 2013) (finding that conduct likely states a
 5   claim for harassment where the supervisor confined plaintiff to two low quality sales
 6   territories and refused to communicate with him); Suarez v. Am. Airlines, Inc., No. CV
 7   09-03392 CAS (AJWx), 2009 WL 1657444, at *4 (C.D. Cal. June 10, 2009) (stating
 8   “[i]t cannot be said as a matter of law that this alleged conduct was not ‘outside the
 9   scope of necessary job performance” where the supervisor repeatedly denied plaintiff
10   the opportunity to return to work); Benton v. New Albertson’s, Inc., No. CV 08-3365
11   CAS (AJWx), 2008 WL 11340296, at *3 (C.D. Cal. July 24, 2008) (finding a single
12   allegation of a sign in the workplace stating, “‘nobody can authorize Debbie to switch
13   shifts because she is free labor,’ which, according to plaintiff, was a malicious act that
14   caused her to feel humiliated” could support a valid claim for harassment).
15         Defendants have not met their burden to prove fraudulent joinder by clear and
16   convincing evidence. Gallegos alleges that Brown required Gallegos to work eight-
17   hour days despite his injuries and cover his normal job duties, pressured him to
18   remove his work restrictions and caused him to miss his doctor’s appointments. A
19   jury could find that Brown exceeded the “scope of necessary job performance” in
20   repeatedly pushing Gallegos to complete tasks he was unfit to do and find Brown’s
21   conduct rises to the level of harassment. Thus, a possibility exists that a state court
22   would find that Gallegos states a viable cause of action against Brown.
23         Despite this, Defendants argue that Gallegos’s allegations are insufficient.
24   (Opp’n to Mot to Remand 7, ECF No. 20.) They argue that, given the information
25   available in the pleadings, motion papers, and Gallegos’s deposition testimony in a
26   related workers’ compensation matter, Gallegos could not possibly cure this
27   deficiency with amendment. (Opp’n 7.) The Court disagrees. Gallegos’s deposition
28




                                                 5
 1   testimony3 regarding necessary accommodations does not preclude his claim that
 2   Brown’s conduct amounts to harassment. Furthermore, Gallegos could amend his
 3   Complaint to add factual allegations concerning Brown’s conduct which would bolster
 4   the harassment claim. See Revay v. Home Depot U.S.A., Inc., No. 2:14-CV-03391-
 5   RSWL (ASx), 2015 WL 1285287, at *3 (C.D. Cal. Mar. 19, 2015) (“If there is ‘any
 6   possibility that the state law might impose liability on a resident defendant under the
 7   circumstances alleged in the complaint,’ or in a future amended complaint, ‘the
 8   federal court cannot find that joinder of the resident defendant was fraudulent, and
 9   remand is necessary.’”) (emphasis added) (quoting Hunter, 582 F.3d at 1044);
10   Ontiveros v. Michaels Stores, Inc., No. CV 12–09437 MMM (FMOx), 2013 WL
11   815975, at *4–5 (C.D. Cal. Mar. 5, 2013), (“[T]he defendant must establish that
12   plaintiff could not amend his complaint to add additional allegations correcting any
13   deficiencies.”).
14          Defendants fail to show by clear and convincing evidence that no possibility
15   exists that a state court could find the complaint or a future amended complaint states
16   a claim against Brown. As such, the Court cannot find that joinder of Brown was
17   fraudulent. Accordingly, remand is necessary.
18
19
20
21
22
23
24
     3
25     Defendants request judicial notice of excerpts from Gallegos’s deposition testimony. (Defs.’ Req.
     for Judicial Notice, ECF No. 22.) As the transcript does not contain the type of facts that are
26   generally judicially noticeable, the Court only GRANTS judicial notice to the existence of the
27   related proceeding. See Fed. R. Evid. 201(b); see U.S. ex rel Robinson Rancheria Citizens Council
     v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (stating the court “may take notice of proceedings
28   in other courts, both within and without the federal judicial system, if those proceedings have a
     direct relation to matters at issue.”)



                                                      6
 1                                   V.    CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Plaintiff’s Motion to
 3   Remand. (ECF No. 18.) The Court REMANDS the action to the Superior Court of
 4   the State of California, County of Riverside, 4050 Main Street, Riverside, CA 92501.
 5         The Court DENIES AS MOOT Defendants’ Motion to Dismiss.                   (ECF
 6   No. 11.) The Clerk of the Court shall close the case.
 7
 8         IT IS SO ORDERED.
 9
10         November 12, 2019
11
12                                ____________________________________
13                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                7
